Me. Justice del Toeo
delivered the opinion of the court.
On May 9, 1910, the District Court of San Juan in the case of Balasina Rondón against Juan Mollfulleda et al., for the annulment of a deed, made an order on its own motion “annulling the proceedings had and abstaining from rendering judgment, because it did not appear that the defendants, with the exception of Providencia Látimer, had been cited and summoned.”
Juan Mollfulleda presented at the registry a certified copy of said order and asked for the cancellation of the notice of complaint entered at the instance of the plaintiff in the said suit, and the registrar refused to do so by the following decision from which this appeal has been taken.
*661“The cancellation of the notice of suit sought in the foregoing document and a petition signed by the defendant, Juan Mollfulleda, in which he states that the proceedings in the suit to which this document refers have been annulled, is hereby denied, because that state* ment is untrue and because the court did not dismiss the complaint, but simply declared the proceedings in the trial null and void, and marginal cautionary notices are entered, for the period provided for by law, at folios 167 and 171, over, of volume 13 of Bayamón, properties 708 and 709.”
For the reasons above statted, and in view of the provisions of section 91 of the Code of Civil Procedure now in force, the decision appealed from should be affirmed.
The notice of the existence of the suit pending was entered in the registry, and the order above cited not having put an end to the litigation, because the complaint therein was not dismissed, the court having merely annulled the proceedings in so far as they concern the trial, it is clear that the cancellation of the notice, by virtue of and in consequence of the order above-cited, should not be made.

Affirmed.

Justices Wolf and MacLeary concurred.
Chief Justice Hernández and Justice Figueras did not sit at the hearing of this case.